Title: To George Washington from George Mason, 18 February 1775
From: Mason, George
To: Washington, George



Dear Sir.
Gunston-Hall Febry 18th 1775.

I shall always think my self obliged to any Friend to communicate wth Freedom & Candour whatever Doubts He may have of my Conduct towards him, as the most effectual means of preventing

Misrepresentation; and I hope You will believe Me when I assure You that You have greatly misconstrued my Intentions in making the Collection I mentioned. Was either of Us to take the Advantage of receiving what He cou’d from those who are most able & willing to pay, leaving the other to scuffle as He cou’d wth the rest, it wou’d not only be unequal & ungenerous, but absolutely dishonest: the thing is self-evident, & neads no Proof.
I thought that the Collection wou’d not be made by the Sherif ’til late in the Summer, & that therefore collecting as much as we cou’d ourselves wou’d not only save Commissions, but expedite the Business, & reimburse us so much the sooner. I had also another Reason; not finding that simular Measures were adopted in the other Countys, I was, & still am of Opinion that the Collection may be more easily made now than sometime hence. I hinted Your taking the same Measures, & offerd a Copy of the List of Tytheables, distinguishing such as had paid to Me: by these means I imagined we coud between Us, collect the greatest part of the Money in two or three Weeks, when a Dividend of what We had both received cou’d be easily made; leaving the Rest to be collected by the Sherif or by any other person (if the Sherif refused) at his Leisure; & as I expected a good deal might be paid in Pensilvania Curry & paper Dollars, I thought, if Mr Harper wou’d wait a few Days, I shou’d get such Money off my Hands (instead of being obliged to keep it upon my own Acct) without Injury to any one; for otherwise the advancing or not advancing the Money just at this time, makes not a farthing odds to Me, having kept a Sum bye me on Purpose; and nothing cou’d be further from my Mind than the Idea of making a partial Collection for my own seperate Benefit; it can not but give Me Concern that I shou’d be thought capable of such disingenuous Conduct. I may perhaps be blameable for not explaining Myself fully before; but in a Matter so palpable, I had no Conception that it was necessary.
It has not been in my Power to do any thing, since I came from Maryland, towards the Potomack River Bill; but I will apply to it as soon as I can, & when finish’d forward it to You.
By a Letter from Maryland Yesterday I am inform’d that his Majesty has ordered his Embassadors at the different Courts in Europe to declare his American Subjects in a State of Rebellion.

I am, wth my Comps to Mrs Washington & the Family at Mount Vernon, Dr Sir Yr affecte & obdt Servt

G. Mason

